DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 61 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Cl. 61, line 1, “the organic pollutants” lacks antecedent basis. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented 

Claim 49-53, 59-65 and 69 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eriksson (US 2008/0023407) in view of Kennedy (US 9868649). Eriksson ‘407 discloses a method of removing contaminants from wastewater [AB] using a counter-current foam fractionation tower (see column 16 in fig.4). There is a split feed arrangement where wastewater is fed to the top of the column at 13 and venturi ozonized water is fed counter-current the top feed via nozzle 18c [0105]. A foam fractionate fraction is removed via foam outlet 19 [0147]. Claim 1 defines over Erikkson ‘407 by reciting a foam chamber having a concave profile and collecting the rising foam from the foam outlet in a foam fractionate chamber. Of course, collecting the foam is axiomatic so that it doesn’t run down the column outside but is never the less taught by Kennedy ‘649 as collection cup 118 in fig. 2 or 2A. Similarly, Kennedy ‘649 teaches the use of a concave profile (see fig. 3D) which provides a geometry that enhances drying of the foam (dewatering) prior to ultimately being discharged via foam outlet to cup 118 [10, 3+]. Employing this geometry for a foam outlet will result in employing a shorter column to achieve the same drying effect that Eriksson ‘407 achieves in his upwardly extending foam compression zone 42. It would have been obvious to one of ordinary skill, at the time of the invention, to employ the Kennedy ‘649 concave profile to achieve at least a portion of the partial drying that is desired by Eriksson ‘407. 
Claim 54 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the prior art as applied to claim 49 above, and further in view of Capeau (US 2010/0126931). The residence time in an ozofractionation (flotation) separator where . 
Claims 55, 57 and 67 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the prior art as applied to claim 49 above, and further in view of Hurst (US 5053140). Hurst similarly discloses a ozofrctionation column which employs a counter current arrangement and where it is disclosed the air flow rate [3, 6+], air ozone rate as recite in the instant claims. To employ these known flow rates in the ozofractionator of Eriksson ‘407 would have been obvious to one of ordinary skill in the art at the time of the invention.  
Claim 58 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the prior art as applied to claim 49 above, and further in view of WO 98/51618. WO ‘618 teaches the use of the recited ORP (+650mV) as beneficial in ozofractionation of wastewater. To employ sufficient ozone to achieve the desired ORP would have been obvious to one of ordinary skill in the art at the time of the invention based upon the teaching of WO ‘618.
Claim 56 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the prior art as applied to claim 49 above, and further in view of KR 10072337. KR ‘337 discloses an ozofractionation column in which some of the contaminant material is recovered as a sink fraction and the purified water is recovered above the sink fraction . 
Claim 68 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the prior art as applied to claim 49 above, and further in view of Puetter (US 2002/0117458). Puetter ‘458 discloses a ozofractionation flotation separator 10 having ozone 78, added to recycle cleaned water 64, followed by UV treatment at 96 which activates the ozone in a manner recited in claim 68 followed by injecting the activated ozonated recycle water back to the ozofractionator 10 in each of the 4 chambers 24, 28, 30 and 32, where the ozonated cleaned water interacts with dirty wastewater so as to affect the flotation separation. Employing activated ozone (or it’s more reactive UV reaction products) in the Eriksson ‘407 process would have been obvious to one of ordinary skill at the time of the invention as the modified (activated) ozone would have been reactive toward the contaminants. 
Claim 70 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the prior art as applied to claim 49 above, and further in view of Hinson (US 5180499). Eriksson ‘407 fails to specifically teach the recited bubble size (-200 µ) in his ozofractionation process while it is noted that the invention and Eriksson ‘407 employ a venture contactor to introduce the ozonated air in to the wastewater stream. Hinson ‘499 discloses venturi air/ozone contactors (see ozone lines 42 going to multiple contactors in fig. 2). Hinson ‘499 achieves bubble sizes of the ozonated water in the 1-7 micron size which is under 200 microns as recited in claim 70. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M LITHGOW whose telephone number is (571)272-1162. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



THOMAS M. LITHGOW
Primary Examiner
Art Unit 1776



/THOMAS M LITHGOW/Primary Examiner, Art Unit 1776